Affidavit Religious Declaration of Acknowledgement

" Religion is Law and Law is Rel

igion" — Prophet Noble Drew Ali

 

I Da'Thirteenahava Bey™ is a walking, talking, independent
island mortal man and a living spirit. Not a person, corporation
or other type of abomination. The second sentence of said
“Declaration of Independence” declares: “We hold these truths to be
self-evident, that all men are created equal, that they are endowed
by their Creator with certain unalienable Rights, that among
these are Life, Liberty and the pursuit of Happiness.” [Emphasis
added.] The third sentence of said “unanimous Declaration”
declares: “That to secure these rights, Governments are instituted
among Men, deriving their just powers from the consent of the
governed.” [Emphasis added.] I am a man created by and in the
image of our Father HASHEM, the Living HASHEM of Abraham,
Isaac and Israel and Father of the Christ Yahoshua. I deny that I
am an animal. I deny that I do business or enter into transactions
with animals. My capacity is that of a “lawful man” who has full
legal capacity and full legal rights; one who has not been deprived
of any rights in court by outlawry, excommunication of infamy;
one who is able to stand rectus in curia (“right in court”), able
to serve as a juror and to swear an oath. [See “legalis homo" on
p. 913, Black's Law Dictionary, 8th Ed., A.D, 2004.] lam NOT a
14th Amendment citizen of The United States for America. I am
a beneficiary of The Creator HASHEM’S Earth. A private dweller
and who is not for public use and foreign to UNITED STATES,
INC., dwelling in an independent international location upon
Continental Amexem, United States Minor, Outlying Islands and
non-domestic to the District of Columbia and expressly reserving
all Liberty.

NOTICE TO PRINCIPLE IS NOTICE TO AGENT

x ee Vhickeen ayes he 4

Print Name

I Da'Thirteenahava Bey™ is a walking, talking, independent
flesh and blood living Sentient Man created in the image of
Hashem...Do you rebut this? Then accept My Non Domestic/Non
Assumpsit ALL RIGHTS RESERVED UCC 1-308 without Prejudice
Confidentiality Notice: This private electronic correspondence,
including any/all attachment(s) are limited for the sole use
of the intended recipient and may contain Privileged and/or
Confidential Information. Any and All Political, Private or Public
Entities, Federal, State, or Local Corporate Government(s),
Municipality(ies), International Organizations, Corporation(s),
agent(s), investigator(s), or informant(s), et. al., and/or Third
Party(ies) working in collusion by collecting and/or monitoring
this electronic correspondence, and/or any other means of
spying and collecting these communications Without Exclusive
Permission are Barred from Any and All Unauthorized Review,
Use, Disclosure or Distribution, With Explicit Reservation of All
Rights, Without Prejudice and Without Recourse. Any omission
does not constitute a waiver of any and/or ALL Intellectual
Property Rights or Reserved Rights.

S22) WNWc) oS) Tate ce]

. NOTICE TO AGENT IS NOTICE TO PRINCIPLE. —

 

 

MONICA WILSON
Notary Public-State of Florid
Commission # GG 914732
My Commission Expires
September 19

ate

=

 

 

Ke =-
Non aa / Non Assumpsit, All Rights Reserved, Without Prejudice

Date (mm/dd/yyyy)

eal roel

 

State of -) OV l AG

inellas

This instrument was acknowledged before me:

On this Eiger day of ANUAK 20 |
by Da" Thieenabava Ben,

County of

Notary Seal

de,

ay Bf,

- MONICA WILSON
‘ Notary Public-State of Florida
Commission # GG 914732
My Commission Expires
September 19, 2023

~

Notary Signature

‘,

uw
lly,

 

State of Clowclo
N Val

This instrument was acknowledged before me:

wee

County of é

On this day of 1 Ylowy 202 |

by_Lyn Thirteen nahw/a! hus

 

Notary Signature

 

 

 

 

 

Noteavers
Tam & W TmMeESS

yee Iii tes

WW kn, ese Netery Signature

 

 

Pa

ge1|1

 
NOTICE OF

Public Proclamations
November 6, 2020

 

For the Record, on the Record:

I, Da’Thirteenahava Bey™, am the owner of
the fictitious name, JHAVAL LEMAR WARD.
I proclaim it on the record and for the record.

For, the record. and on the record. I,
Da’ Thirteenahava Bey™, am a walking, talking,
independent island mortal man and a living
spirit. Hashem created me in his image. I am a
genuine Moor, and I am not a Resident Alien. [|
am foreign to the United States Corporation.

For the record, I am not a person, corporation,
or any other type of abomination. I am a man
created by and in the image of our Father
HASHEM, the Living HASHEM of Abraham,
Isaac, and Israel, and Father of Yahushua
HaMashiach.

For the record, and on the record, l,
Da’ Thirteenahava Bey™, am proclaiming my
freedom, my nationality, and my birthrights
inheritance 9.13.

On the record, and for the record, I,
Da’Thirteenahava Bey™, have a right to a
nationality, and no one shall deprive me of that
right per UN DRIPS Articles 2, 4, 6, 10, 13, 20,
53,45, and 46.

For the record, I am a beneficiary of The Creator
HASHEM’S Earth. I am a private dweller who
is not for public use and foreign to UNITED
STATES, INC.

For the record, Iam who I say am. I ama child
of The Most Highs who has full legal rights to
my identity.

For the Record, and on the Record, I,
Da’Thirteenahava Bey™, take full ownership
and mastership of the straw person, “JHAVAL
LEMAR WARD,” its commerce, trusts, estates,
and fictitious holdings.

I, formerly known as JHAVAL LEMAR WARD,
proclaim myself a true Moor. Let the record show
my Moor appellation is Da’Thirteenahava Bey™.

On the Record, and for the Record, I,
Da’ Thirteenahava Bey™, am the sole beneficiary
and administrator of the legal entity, JHAVAL
LEMAR WARD. | reserve my right to claim
all finances that JHAVAL LEMAR WARD has
generated, and all that is related to its existence.

For the record, all proclamations are agreements
to compensate Da’ Thirteenahava Bey™ in the
name of JHAVAL LEMAR WARD’S Estate for

any unlawful acts.

For the record, and on the record, to rewrite my
Indigenous Appellation is called Identity Theft
and Assumption Deterrence Act, a federal crime.

For the record, the Moors’ home is the entire
earth. You can't put borders on Moors or try
to divide us by countries. My birthright is
Amexem. Wherever I am domicile, I claim the
land as my heritage and estate 9.13.

For the record, I deny that I am an animal,
and I deny that I do business or enter into
transactions with animals.

My capacity is that of a “lawful man” who has
the full legal ability and the full legal rights. I
have not been deprived of any rights in court
by outlawry or the excommunication of infamy.
I can stand rectus in curia (“right in court”) and
serve as a juror and swear an oath.

For the record, Iam NOT a 14th Amendment
citizen of The United States of America. I am
an Aboriginal/Indigenous National of North
Amexem (America).

For the record, on the record, I am Heir to
the Moroccan Empire, reclaiming my heritage
and inheritance, honoring my ancestors and
foremothers.

Let the record show; I am dwelling in an
independent international location upon
Continental Amexem, United States Minor,
Outlying Islands.

For the record, lam non-domestic to the District
of Columbia and expressly reserving all Liberty.

Let the record show, this land you stand on is
known as North Amexem (America) belongs to
the Moroccan Empire and all surrounding islands,
our Moor Estate.

Page1|5

 
 

  

 

 

   

NOTICE OF
Public Proclamations

 

 

For the record, on the record, let the record show,
any misuse/translation of my speech is an act of
discrimination according to D.R.I.P.S, Articles 12-
15 and 17.

   
 

For the record, on the record, let the record show,
Thave the right of self-identity according to DRIPS,
Articles 2, 6 —- 10, 20, 33, 45, and 46.

For the record, I hereby void all contracts,
vows, pledges, and agreements. I hereby void
any entrapment and promises, consciously or
subconsciously, made by me detrimental to me
G13:

For the record, I, Da’Thirteenahava Bey™,
am a Moor American National (MAN) and not a
U.S. citizen. Moors cannot be corporate chattel
property by law 9.13.

For the record, and on the record, any unlawful
act against a Moor National is a Federal Crime and
will get a fine of $750,000 or more.

For the record, and on the record, I am a genuine
Moor, a sentient being and not an artificial
person or entity. 1 AM NOT Black, Negro, African
American, White, or Latino. I am an authentic
Moor of the Immortal G-Ds, El Elyon, Elohim, and
Hashem.

Let the record show, I, Da’Thirteenahava Bey™,
am not a United States Citizen or an American
Citizen. I cannot be a United States Citizen by law.
Tama Moor by law. Facts 101!

For the record, I am free from ALL bondage placed
upon me by oppressive forces in the name of The
Most Highs in these years of Jubilee (Yubilee).

For the Record, and on the record, I do not wear my
turban and crown for a fashion statement. I only
wear my turban and crown to show my dedication
and loyalty to The Most Highs Elohim 9.13.

For the record, lam NOT a Muslim, Christian, Jew,
or any other type of label. I walk the straight, small
path called the right way. I follow only Yahushua
HaMashiach 9.13.

For the record, I am NOT human and do not
consent to human rights. I only accept G-D given
rights by nature and not humans.

For the record, and let the record show, Plan
Parenthood is a Nazi, racist, elitist establishment.
They cannot create children, so they sterilize
others.

For the record, and on the record, I do not condone
the actions of this Lawlessness society. I follow
The Most Highs laws, and I do not agree with the
U.S.A. BS.

For the Record, on the Record:

 

For the record, and for those who do not know:
Yahushua HaMashiach is our Rabbi, and all
others should be like him as Apostles/Disciples/
Talmidim/Yahudim/Essene.

For the record, I am a member of TLC, 13Love
Community™. TLC is a Private Member
Association of The Most Highs Righteous Children
of All Nations. Iam NOT a Public Stock Property.

For the record, and on the record, TLC 13 Love
Community™ Private Business Associate Members
are immune from the world. We are Religious
Affiliates of Elokheim via All Laws of the world.
We only have and serve one Master, and he is King
of Kings, Yah of the Ruach HaKodesh 9.13.

For the record, and on the record, the Library of
Congress has histories of All Nations on Earth.
TLC 13Love Community™ Private does NOT
Affiliate with any religious organization. We
respect others who follow their religious laws, but
94% DO NOT! TLC is Holy People of ELOHIM!

For the record, as a member of TLC 13LOVE
COMMUNITY™ PRIVATE, I am a _ genuine
Yahudium Moor. lamapart of achosen generation,
a royal priesthood, a holy nation, and of a peculiar
people 9.13. ~1 Peter 2:9.

For the record, and let the record show, TLC, 13
Love Community Private members are genuine

Moors according to the United Nations Declaration
on the Rights of Indigenous Peoples (UNDRIP).

For the record, and on record; TLC, 13 Love
Community™ PRIVATE is NOT affiliated with any
hate groups. We are for Law, Order, Righteousness,
and Love.

For the record, if you hate on @da13thsun, Ninesun
Amaru Bey, or any other true messengers, you also
hate on me. The Most Highs condemn people with
hate in their hearts, and they will face judgment.

For the record, I, Da’Thirteenahava Bey™, walk
side-by-side with Rabbi Ninesun Amaru Bey, aka
@dal3thsun.

  

For the record, our Rabbi, Apostle Ninesun Amaru
Bey, of TLC 13Love Community PrivateTM, aka
Dal3thSunTM, has set Righteous examples for
TLC members. Because of him, we are setting
moral standards for our communities and
children. These examples will keep them following
Yahushua HaMashiach.

il Page 2|5 ie

 
  
 

   
   
NOTICE OF
Public Proclamations

 

For the Record,

For the record, I, Da’Thirteenahava Bey™, DO
NOT DRIVE for any corporation. I only privately
TRAVEL on The Most Highs way by law. Indigenous
people have the right to travel unmolested by law
G13.

For the record, any retweets or favorites on Twitter
according to Proclamations are SIGNATURES OF
TWO OR THREE WITNESSES is Law of Religion
9713.

For the Record, my Blood, DNA, Finger Prints, and
Body Fluids are Sacred. Thievery and use without

my consent are unmerciful and will get a fine of
$400,000,000 9.13.

For the Record, I, Da’Thirteenahava Bey™, am
NOT affiliated with any Religious faction. 1AM a
child of The Most Highs. My turban and crown
show my devotion to the Creator.

For the record, I, Da’Thirteenahava Bey™, AM
NOT affiliated or associated with any hate groups.
I follow the Laws of Ma’at, Nature, and The Most
Highs laws.

I, Da’Thirteenahava Bey™; am a sentient being.
Iam a child of The Most Highs, a child of the Sun,
and a child of The Immortal Ones. Iam 913.

Let the record show, I, Da’Thirteenahava Bey™,
am not a United States Citizen or an American
Citizen. I cannot be a United States Citizen by law.
Tama Moor by law. Facts 101!

For the record, all the following acts are against my
religion and the United Nations D.R.I.P.S., Articles
7, 8, and 10:

» FEMA camps

» Vaccinations

» RFID chips

» Needles

» Microchips

» Confinement in cells or boxes

The Most Highs, Elohim wants us FREE and not
trapped by ungodly means.

For the Record, I am who I say I am. I am
Da’ Thirteenahava Bey™. | Am Healthy, Wealthy,
and Strong. I am Truthful, Balanced, and I am a
Moor. I am Thankful, Faithful, and Lawful. Iam a
Free, Sentient being, and I Am 9.13! 13Ahava!

I, Da’Thirteenahava Bey™ - Reserve All Rights to
any Social Media Account I Use that Offer Terms
and Conditions UCC 1-308; UCC 1-103, UCC 1-207.

on the Record:

For the record: Am not against Th US Government.
I Am for Th Real Republic Government under
G-D. I don't follow corrupted politics or statutes.
I only follow My ELOYHIM {G-DS} laws & act as
supermodel for All Nations of Earth.

For the record, Iam a Moor and my nationality is
Moor-American. | am indigenous to the Americas,
aka, Maur, Moro, Muur, MR, American. They
misnomered my bloodlines as Black, Negro,
Colored, African American and Indian. My status
is WHITE, meaning Iam CLEAN and PURE 9.13.

For the record, I Am a beneficiary of The Creator
HASHEM‘'S Earth. I am a private dweller who is
not for public use and foreign to UNITED STATES,
INC.

For the record, I will like to apologize to anyone
& everyone I've done wrong even if I didn't do
anything wrong. | apologize anyways... I'm not
perfect but I am Anu being everyday. I will like
to clear my conscience. | will like to gain a lighter
heart. I will like to be forgiven.

For the record, TLC, 13Love Community™ Private
Cousins under the Cosmos Worldwide, were born
with ROYAL blood within them. Anyone trying to
deny our Royal Status will face Lawsuits! 9.13

For the record, | am Da’Thirteenahava Bey™ a
Tru Yahudim Moor Royal immortal bloodline, child
of HASHEM 9.13.

For the record, Iam a True Moor, I will never leave
my home without my turban and crown. My Royal
Headdress is a clear indication that Iam Set Apart.
I pledge my allegiance to TMHs Elohim only and
honor ELLAH, ELOAH (ALL LAW), I do not hold
hands with Lawless 9.13.

For the record, if you hate on @da13thsun, Ninesun
Amaru Bey, or any other true messengers, you also
hate on me. The Most Highs condemn people with
hate in their hearts, and they will face judgment.

For the record, I, honor all divine laws and uphold
the common law of the land. Iam NOT subject to
any foreign democratic government jurisdiction.

For the record, Da’ Thirteenahava Bey™ follows
TMHs Laws which is LAWFUL aka common law.
Legal is statutes & acts 9.13.

 

il Page 3|5 if
NOTICE OF
Public Proclamations

 

Witnesses:

d ™ A, Da'Thirteenahava Bey™
@13ahava

For The Record,

| will like to apologize to anyone & everyone |'ve done
wrong even if | didn't do anything wrong.

| apologize anyway...

I'm not perfect but | am Anu being everyday

| will like to clear my conscious

| will like to gain a lighter heart

| will like to be forgiven.

9:13 PM « Dec 5, 2019 - Twitter for Android

30 Retweets

x

e
Be

28 Likes

Retweeted by

dai3thsun™

@dai3thsun Follows you

| AM(white) sovereign, | AM American original copper color people. | Learn
(religion)cosmology. | AM brainwash(clean). Free-dome.| Am outside the
La Royale Armour ™

box looking in

@LRA913 Follows you Following )
I- Yawg Tooj Kub: Bey, in Propria Persona Sui Juris, am a Yehudim Moor by
Jus Sanguinis. | am the CEO/Creator and Owner of La Royale Armour ™.

Yoceph Dama Bey™ (5/0 (8 SM.

@Obey130mm Follows you
TMHs Child Building 4 better days Always © Raw by Law & Still in Awe
++ Mindfull awareness Moor than what meets the ** business inquiries
@130nThGrind

G@BYosep Anu Bey™ 1308
@yosepanubey13 Follows you s =
1AM a child of Th Most Highs | AM a Tru Moor | AM a Sentient being | AM
a child of the Sun | AM a member of TLC 13love community™ | AM 9.13,
Adonai Amaru Bey™
@AdonaiBey Follows you betel!

__\ Da'Thirteenahava Bey™
@13ahava

For the record, and on the record, |am NOT A:

>Teacher

>Guru

>Leader

>Lawyer

>Doctor

>Driver

>Subject of Rome

But, | AM SUNBODY. | AM Amma Mama's Sun, and | have
spiritual credentials of the universal creators, Elohim 9.13!

6:52 PM - May 13, 2020 - Twitter for Android

37 Retweets 30 Likes

Retweeted by

dai3thsun™

@dai3thsun Follows you

| AM(white)sovereign, | AM American original copper color people. | Learn
(religion)cosmology. | AM brainwash(clean). Free-dome.| Am outside the
box looking in

Da'Rae Bey™ ©

@cosmic_rae13 Follows you

Big AmmaMama Daughter | Child of TMHs Elohiym | Autochthonous
American | 9 Ether Beeing | TLC 13 Love Community Private™ Co-creator:
Mount Meru Minerals

Yung Energy Bey

@EnergyYung Follows you

| Yung Energy Bey is walking , talkin, independent island mortal man and a
living spirit. Not a person , Corporation or other type of abomination.

Yosef El Bey
@YosefElbey Follows you

13Love 13Truth 13Peace 13Freedom 13Justice | Am Light. | Am Moor.

YaMu Lionel Bey 13™
@melanatedKati3 Follows you

True Moor Proud Child of YAHUWAH ELOHIYM YAHSHARELITE MOOR
13love TLC Community™

 
NOTICE OF
Public Proclamations

 

Jurat / Acknowledgement

X Na : Wh \ CLO anava De

Print Name

 

me Ve ie \ {1412044

Non Domes / Non Assumpsit, All Rights Reserved, Without Prejudice Date (mm/dd/yyyy)

 

State of F} OY) AB Notary Seal

 

 

LL
vit Wey

RY

County rad Ye iu ss ~ MONICA Eh
ida

ly,
- Notary Public-State of Flor
#= Commission # GG 914732

My Commission Expires

‘This instrument was acknowledged before me:
September 19, 2023

On this Sth day o 20 or |
by D2 TVhiy-tenbavar. Ben

 

 

 

Notary Signature

 

 

State of | (\\ \ (\ CL : Notary Seal
County of tt | \claove U A vel wi WICHELLE ACINOEVE
This instrument was adleaarsiedel before me:

On this ao day of Sanwsry 20:2 |

by Da Wnuttennhow a Bey Wh Lt Phere

Notary Signature

 

 

Neters-Sval

JE Oar ce witness

 

 

Vy fn for— [ halen

W; Lyese _ Setery Signature

 

 

 

 

 
